Citation Nr: 0623349	
Decision Date: 08/04/06    Archive Date: 08/15/06	

DOCKET NO.  04-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from May 1969 to April 1971.  
His medals and badges include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Jackson, Mississippi, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective March 18, 2004, the date of receipt of the 
veteran's claim for disability benefits.


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.

2.  Manifestations of the veteran's PTSD include depression, 
nightmares, flashbacks, poor concentration and memory, 
irritability, and no meaningful social relationships outside 
his family.  

3.  The veteran has not demonstrated total social and 
occupational impairment during the appeal period.  He is 
alert and oriented and judgment has not been shown to be 
impaired.  

4.  The veteran's symptom picture is reasonably indicative of 
severe social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 
percent, but not more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
five elements are:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented for the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In this case, the veteran was sent letters dated in July 2004 
and January 2005 regarding the status of his claim.  He was 
told that additional information and evidence was needed from 
him.  In the earlier communication he was informed that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  In the latter communication, he was 
informed that he was to provide the address of the local vet 
center where he reported having received treatment so that 
information could be obtained from that location.  This was 
accomplished and statements from that facility are in the 
claims folder, including one dated in May 2005.  The veteran 
was not provided with information regarding the effective 
date for disability benefits or informed how disability 
ratings were assigned.  However, the Board finds this to be 
harmless in that the veteran is being awarded a substantial 
increase in his disability benefits.  VA will assign the 
effective date once the case is returned to the RO.

With regard to assisting the veteran, he has been provided 
with a psychiatric examination for rating purposes by VA in 
2004.  VA outpatient records and statements from a local vet 
center have been associated with the claims folder.  The 
veteran has not identified any other potentially relevant 
evidence that has not been obtained.

In view of the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal.  No further development is required to comply with 
the duties to assist and notify the veteran in developing 
facts pertinent to his case.  





Pertinent Legal Criteria.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
be determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3 (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (the claim for an original rating) and a claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the formula for rating mental disorders, a 30 percent 
rating is provided when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that, in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Analysis.

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating, but not a total 
schedular rating, during the entire appeal period.  The 
evidence shows impairment in several of the key areas needed 
for a 70 percent evaluation during the entire appeal period.

The pertinent evidence of record includes an April 2004 
statement from a clinical social worker and a team leader at 
a local vet center.  They indicated the veteran had been seen 
at that facility since January 2004.  They believed the 
veteran's stressors had produced a life-long legacy of 
readjustment difficulties as evidenced by recurring problems 
with anger, intrusive thoughts, nightmares, social isolation, 
hypervigilence, startle response, emotional numbing, distrust 
of others, and survivor guilt.  The veteran had experienced a 
high level of dissociative behavior and isolation.  He was 
described as a loner at work and antisocial outside the 
house.  The veteran agreed to come in for regular weekly one-
on-one counseling and might soon switch to weekly group 
counseling for PTSD-related matters.

Also of record is a report of an April 2004 VA psychiatric 
examination of the veteran.  The claims file and medical 
records were reviewed prior to the examination.  The veteran 
described multiple symptoms associated with PTSD.  He was 
neatly and cleanly dressed and demonstrated good personal 
hygiene at the time of the examination.  He was pleasant and 
cooperative during the course of the examination.  Mood was 
dysphoric and affect was completely flat and nonreactive.  He 
was not able to discuss his experiences in Vietnam with any 
great detail and he became very tearful.  Thought content and 
processes were within normal limits.  He maintained eye 
contact throughout the session, although he often sat with 
his eyes averted.  No inappropriate behavior or psychotic 
symptomatology was noted.  He was alert and properly oriented 
and gave no evidence of gross memory loss or impairment.  
Speech was linear and coherent and normal in rate and volume.

The veteran was given an Axis I diagnosis of PTSD.  There was 
no Axis II diagnosis.  He was given a current GAF score of 
50.  The examiner noted the veteran reported chronic and 
severe symptoms of PTSD that had adversely affected his 
psychosocial functioning and his quality of life.  However, 
it was noted he had been able to maintain employment as a 
maintenance specialist.  He stated that he worked on his own 
and did not have to deal with other people so he did not feel 
a great deal of pressure in his work environment.  The 
veteran stated he had essentially no meaningful social 
relationships outside his family.  He attended church, but 
often could not sit through an entire service because of the 
crowd.  He also reported that he had given up all 
recreational pursuits.  He had only recently begun treatment 
for his PTSD.  At the present time it appeared that it was 
too early to judge his therapeutic response to his 
medications.  Reference was made to alcohol consumption as a 
way to help cope with his symptoms.  The examiner stated 
that, because of the chronicity of the veteran's symptoms as 
well as his recent start of treatment, his prognosis was 
"very guarded."

Of record is a June 2004 statement from an individual who 
indicated that he was treating the veteran at the Gulfport VA 
Mental Hygiene Clinic.  The veteran had problems with 
nightmares, intrusive memories, avoidant behavior, anhedonia, 
emotional numbing, easy temper loss, hypervigilence, and 
impaired sleep.  Reportedly, he had not been able to 
establish any substantial relationships with anyone outside 
his wife.  It was noted he was able to work the nightshift 
with a power company and this reduced his exposure to other 
individuals.  He was currently receiving individual therapy.  
The individual indicated he would assign the veteran a 
current GAF score of 45 to 47.

Of record is a May 2005 statement from the clinical social 
worker and team leader at the vet center whose 2004 statement 
is referred to above.  They stated the veteran was continuing 
to be seen in one-on-one counseling on a biweekly basis.  
Current treatment emphasized the need to work on intrusive 
thoughts, isolation, and anger.  The veteran had been seen in 
some 34 sessions since January 2004.  He was described as 
very bright and articulate and trying hard to get a grip on 
his life.  They stated there had been deep and long-lasting 
psychological scarring that surfaced in withdrawal behavior, 
distrust of others, and poor socialization.  They believed 
the veteran would require ongoing counseling for management 
of his PTSD and its negative impact on his social and 
industrial life.  They stated he was a candidate for 
inpatient treatment, but his job precluded that at the 
present time.

Also of record are reports of periodic outpatient visits at 
the Gulfport VA medical facility.  The most recent report of 
record is dated in June 2005.  At that time the veteran was 
described as continuing to be very depressed.  However, he 
was still working full time.  He stated that he worked alone 
a great deal and went home at lunchtime.  He was also able to 
garden as a hobby and sometimes he was able to fish.  He was 
taking medications for his depression and for help with 
sleep.  On observation at that time, he was properly oriented 
and alert.  Behavior was cooperative, but nervous.  Mood was 
pleasant, but depressed.  Speech was normal in production.  
Eye contact was good.  He was described as adequately 
groomed.  While insight and judgment were good, concentration 
and memory were described as poor.  He was given Axis I 
diagnoses of PTSD, sleep disturbance, depression, and 
anxiety.  There was no Axis II diagnosis.  He was given a GAF 
score of 48.  He was to return in three months or as 
necessary.  Similar findings were reported at the time of 
earlier visits in May 2005.

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is persuasive in determining 
that the veteran has demonstrated impairment in several key 
areas required for the assignment of a 70 percent evaluation, 
but not more, throughout the appeal period.  There is no 
indication that the veteran has exhibited total social and 
occupational impairment as a result of his service-connected 
psychiatric impairment.  He has been able to work on a full-
time basis during the appeal period and there is no 
indication that he has missed significant times of work or 
been unable to function in his job position.  He has not 
reported having been disciplined or had any other kind of job 
difficulty.

On the other hand, the veteran takes medication for his 
symptoms and is seen on a regular basis for treatment and 
evaluation purposes.  He has described multiple symptoms 
during the appeal period, including depression, nightmares, 
flashbacks, irritability, sleep difficulty, withdrawal, 
distrust of others, and poor socialization.  The GAF scores 
which have been recorded are indicative of significant social 
and industrial impairment.  Accordingly, with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that a 70 percent rating, but not more, is warranted 
throughout the appeal period.


ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


